Citation Nr: 1638040	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-21 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in February 2016.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.

The Veteran believes that his low back disability and right knee condition are a result of his active service.  Specifically, he states that he was involved in a motorbike accident during service.  He claims that he did not seek medical attention until the following morning.  He states that the clinician, at that time, informed him that he should have gone to the emergency room to get stitches for in his knee.  The Veteran further claims that he sought treatment several times during service for his back, but was told he just had muscle spasms.  After he was discharged, his private physician referred him to a physical therapist for his back.  Regarding the right knee, the Veteran believes that he started treatment in 1972.  He has unsuccessfully tried to obtain those records.

The Veteran's service treatment records (STRs) include a radiographic report dated March 14, 1967 which notes his complaint of the sudden onset of back pain yesterday, which increased last night, with an impression of low back strain.  The x-ray was negative for any bony defect of the spine.  While the radiographic report is of record, the corresponding treatment note is not associated with the service treatment records.  On remand, an additional request should be made for the Veteran's complete service treatment records.  A request should also be made for the Veteran's service personnel records, as he stated that the military police completed an accident report at the time of the in-service motorbike accident.  See VA Form 21-4138, dated November 16, 2010.

Post-service, private medical records show that in October 1988 the Veteran had right knee surgery to remove loose bodies.  On November 6, 2001, the Veteran sought to establish care at VA.  At that time, he gave a history of  right knee pain, which he suffered during service.   He stated that he was told he had loose cartilage and this was surgically corrected.  More recent medical records show diagnoses of mild degenerative joint disease (DJD) of the lumbar spine and a right knee total replacement.  See VA Radiology Reports dated April 2008 and December 2009.  

Regarding the claim for a back disability, the Veteran had a VA examination in August 2011.  While the examiner confirmed a diagnosis of DJD of the lumbar spine, she, nevertheless, concluded that the Veteran's lumbar spine was less likely as not caused by or a result of his back strain in service.  She observed that the Veteran's available medical records failed to document a chronic lumbar condition since his military discharge in 1969.  The examiner stated that the Veteran's chronic lumbar pain developed decades after his military discharge and as noted under negative lumber X-ray in service.  She concluded that the Veteran's DJD of the spine was age related.  In reaching this conclusion, however, consideration was not given to the Veteran's statements that he continuously sought treatment for his back within a year after discharge.  As already stated, those medical records are unavailable.  The Veteran, however, is competent to report that he indeed had continuous treatment for his back and the Board finds his statements are credible.  Accordingly, the Veteran should be afforded a new VA examination to determine the etiology of his DJD of the lumbar spine.

Further, the Board finds that the Veteran should be afforded a VA examination to determine whether his right knee condition is related to the in-service motorcycle accident in service. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from November 2001, forward.

2. Make arrangements to obtain a copy of the Veteran's complete service treatment records, to include all clinical records.

3.  Make arrangements to obtain a copy of the Veteran's complete service personnel records, to include all police reports and/or other documentation associated with his reported motorbike accident.

4.  Make arrangements to obtain the Veteran's medical records from USA Surgery/Orthopedics, dated since February 2012; from Joseph Papia, DC, dated from December 2011; as well as his complete treatment records from Dr. Thomas.

5.  Thereafter, schedule the Veteran for an appropriate VA examination of the lumbar spine and right knee.  The claims file and a copy of this remand must be provided to and be reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner should identify all current low back and right knee disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder and/or right knee disorder had its clinical onset during active service or is related to any incident of service, including the reported motorcycle accident. 

For the purpose of providing this opinion, the examiner should accept as true that the Veteran injured his low back and right knee in a motorbike accident during service.  The examiner should also acknowledge the Veteran's statements that he sought continuous treatment after service (although these records are unavailable).

The examiner must provide a complete and thorough rationale for all conclusions reached.

6. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

